    Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 1 of 55




     UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

ALLEGHENY TECHNOLOGIES
INCORPORATED and
ALLEGHENY & TSINGSHAN                          Court No. 20-03923
STAINLESS, LLC,

           Plaintiffs,

    – against –

UNITED STATES,

           Defendant.


CALIFORNIA STEEL INDUSTRIES,
INC.
                                               Court No. 21-00015
           Plaintiff,

    – against –

UNITED STATES,

           Defendant.


           Plaintiffs’ Memorandum of Law in Response to
             Defendant’s Motion for Voluntary Remand
Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 2 of 55




                                Sanford Litvack
                                Andrew L. Poplinger
                                R. Matthew Burke
                                Rebecca Meyer
                                CHAFFETZ LINDSEY LLP
                                1700 Broadway, 33rd Floor
                                New York, NY 10019
                                Tel. (212) 257-6960
                                Fax. (212) 257-6950
                                s.litvack@chaffetzlindsey.com
                                a.poplinger@chaffetzlindsey.com

                                Counsel for Plaintiffs Allegheny
                                Technologies Incorporated and
                                Allegheny & Tsingshan
                                Stainless, LLC and California
                                Steel Industries, Inc.
          Case 1:21-cv-00015-MMB Document 47                   Filed 08/16/21       Page 3 of 55




                                         Table of Contents

                                                                                                    Page

I.    PRELIMINARY STATEMENT ......................................................... 1

II. BACKGROUND ................................................................................ 8

     A.     Procedural History ......................................................................... 8

          1. The ATI action ............................................................................. 8

          2. The CSI action ............................................................................. 9

     B.     The Government’s Newly Minted “Liquidation” Defense ........... 12
     C.     The Remand Motions in Context ................................................. 14
          1. The Government’s Remand Motions ......................................... 14

          2. The Inspector General and the Government
             Accountability Office Reports .................................................... 18

          3. Commerce’s inability to provide the complete
             administrative record ............................................................... 22

          4. The Department’s ex parte communications with the
             Objectors concerning Plaintiffs’ Requests ................................. 25

III. ARGUMENT ................................................................................... 26

     A.     The Government’s Liquidation Argument Presents a
            Threshold Issue that Should Be Resolved First .......................... 26

     B.     The Scope of the Department’s Request Is Not
            “Appropriate” ............................................................................... 28
          1. Commerce must ensure that the new reviews are actually
             independent and impartial ........................................................ 29

          2. Commerce’s ability to consider “any other information” on
             remand should be narrowly circumscribed ............................... 30



                                                      i
       Case 1:21-cv-00015-MMB Document 47               Filed 08/16/21     Page 4 of 55




       3. The protracted timeframe proposed for re-reviewing CSI’s
          Requests is unconscionable ....................................................... 31

       4. Commerce must offer CSI a procedure for addressing
          purported HTSUS designation errors ....................................... 33

IV. CONCLUSION ............................................................................... 35




                                                ii
        Case 1:21-cv-00015-MMB Document 47                    Filed 08/16/21       Page 5 of 55




                                      Table of Authorities

                                                                                                 Page(s)

Cases

Evraz Inc. NA v. United States,
    Order, ECF No. 62, 20-cv-03869 (Ct. Int’l Trade 2020) ..................... 34

J. Conrad LTD v. United States,
    457 F. Supp. 3d 1365 (Ct. Int’l Trade 2020) ....................................... 27

JSW Steel (USA) Inc. v. United States,
    Decl. of Carol Rose, ECF No. 18, 19-cv-00133 (Ct. Int’l
    Trade 2019) ......................................................................................... 23

JSW Steel (USA) Inc. v. United States,
    Def.’s Status Report, ECF No. 59, 19-cv-00133 (Ct. Int’l
    Trade 2019) ......................................................................................... 23

JSW Steel (USA) Inc. v. United States,
    466 F. Supp. 3d 1320 (Ct. Int’l Trade 2020) ............................... passim

NLMK Indiana LLC v. United States,
    Decl. of Carol Rose, ECF No. 20-8, 20-cv-00050 (Ct. Int’l
    Trade 2020) ......................................................................................... 23

NLMK Indiana LLC v. United States,
    Def.’s Status Report, ECF No. 27, 20-cv-00050 (Ct. Int’l
    Trade 2020) ......................................................................................... 23

SKF USA Inc. v. United States,
    263 F.3d 1369 (Fed. Cir. 2001) ........................................................... 34

Statutes

19 U.S.C. § 1514 ...................................................................................... 27

19 U.S.C. § 1516 ...................................................................................... 27

28 U.S.C. § 1581 ...................................................................................... 27



                                                     iii
        Case 1:21-cv-00015-MMB Document 47                    Filed 08/16/21      Page 6 of 55




28 U.S.C. § 2643 ...................................................................................... 27

Other Authorities

15 C.F.R. pt. 705, supp. 1 .......................................................................... 8

83 Fed. Reg. 46,026, 46,038....................................................................... 3

CIT Rule 73.3........................................................................................... 22

U.S. Dep’t of Commerce, Office of Inspector General,
    Decisions on Exclusions from Section 232 Tariffs Were
    Not Transparent and Based on Incomplete and Inaccurate
    Information, Final Report No. OIG-21-020-A
    (Jan. 25, 2021)..................................................................................... 20

U.S. Gov’t Accountability Office, GAO-20-517, Steel and
    Aluminum Tariffs: Commerce Should Improve Its
    Exclusion Request Process and Economic Impact Reviews
    (2020)................................................................................. 19, 20, 21, 22




                                                    iv
       Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 7 of 55




                         Table of Abbreviations

AK Steel               AK Steel Corporation

APA                    Administrative Procedure Act

ATI                    Plaintiffs Allegheny Technologies Incorporated
                       and Allegheny & Tsingshan Stainless, LLC

ATI Objectors          AK Steel Corporation, North American Stainless,
                       and Outokumpu Stainless USA Inc.

BIS                    Bureau of Industry and Security

BIS Memoranda          Bureau of Industry and Security decision
                       memoranda

CSI                    Plaintiff California Steel Industries, Inc.

CSI’s 2018 Requests 170 requests for exclusion from Section 232
                    tariffs filed by CSI between April and July 2018

CSI’s 2020 Requests 23 requests for exclusion from Section 232
                    tariffs filed by CSI in April 2020

CSI Objectors          AK Steel Corporation, U.S. Steel Corporation,
                       and Nucor Corporation

FOIA                   Freedom of Information Act

GAO                    Government Accountability Office

GAO Report             U.S. Gov’t Accountability Office, GAO-20-517,
                       Steel and Aluminum Tariffs: Commerce Should
                       Improve Its Exclusion Request Process and
                       Economic Impact Reviews (2020)
HTSUS                  Harmonized Tariff Schedule of the United States

ITA                    International Trade Administration

OIG Final Report       U.S. Dep’t of Commerce, Office of Inspector


                                     v
      Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 8 of 55




                      General, Decisions on Exclusions from Section
                      232 Tariffs Were Not Transparent and Based on
                      Incomplete and Inaccurate Information, Final
                      Report No. OIG-21-020-A (Jan. 25, 2021)

Plaintiffs            Plaintiffs Allegheny Technologies Incorporated
                      and Allegheny & Tsingshan Stainless, LLC and
                      Plaintiff California Steel Industries, Inc.

Remand Motions        Defendant’s Motions for Voluntary Remand dated
                      July 21, 2021 and July 26, 2021

Supplemental          Appendices of documents reflecting ex parte
Appendices            communications regarding the ATI and CSI
                      Plaintiffs’ requests

U.S. Steel            U.S. Steel Corporation




                                   vi
        Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 9 of 55




        Plaintiffs Allegheny Technologies Incorporated and Allegheny &

Tsingshan Stainless, LLC (collectively, “ATI”) and Plaintiff California

Steel Industries, Inc. (“CSI”), (jointly referred to herein as “Plaintiffs”),

submit this Joint Memorandum of Law, in accordance with Court’s July

28, 2021 Order, in Response to Defendant’s Motions for Voluntary

Remand dated July 21, 2021 and July 26, 2021, respectively (the

“Remand Motions”).

   I.     PRELIMINARY STATEMENT

        In these lawsuits, ATI and CSI are challenging the Department of

Commerce’s (the “Department” or “Commerce”) denial of their requests

for exclusion from the Section 232 tariffs. Despite the fact that the

Department’s regulation required that requests for exclusion be decided

within 106 days of their submission, the Department, in fact, took more

than a year to issue its decisions regarding Plaintiffs’ requests. When it

finally acted, Commerce issued conclusory rulings, denying each of

Plaintiffs’ requests in virtually identical boilerplate decisions devoid of

reasoning or analysis.

        Now, years later, after ATI, CSI and others have filed suit

challenging the denials and the process that led to them, the



                                      1
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 10 of 55




Government acknowledges that Commerce engaged in a deeply flawed

process, as a result of which Commerce cannot certify complete records

regarding Plaintiffs’ requests, let alone justify its unreasoned,

boilerplate decisions.

     The Government’s solution to this serious problem is a “do over.”

Simply put, the Government is suggesting that Commerce should be

permitted to conduct “new and independent reviews” of Plaintiffs’

exclusion requests, presumably to do what it should have done more

than three years ago. But by failing to explain the history of these

proceedings, the Government has obscured a critical problem with the

carte blanche remand it seeks. Specifically, as explained herein, a

remand without parameters threatens to yield a result no different from

or better than what has already occurred.

     The reason is simple—these cases do not merely present a

situation where the court is faced with an unreasoned decision which

frustrates judicial review but can be easily remedied on remand.

Instead, and what makes these cases extraordinary, and has

necessitated the Government’s request to try again, is that they are

part of a broader pattern in which the Department conducted the entire



                                     2
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 11 of 55




Section 232 exclusion process in a manner contrary to the procedures

established by its own regulation.

     Pursuant to its regulation, Commerce’s exclusion process was

supposed to be “fair, impartial and consistent[,]” 83 Fed. Reg. 46,026,

46,038, with decisions based solely on the evidence provided by

Plaintiffs and any domestic steel producers that objected to Plaintiffs’

requests. But that is not what happened. To the contrary, in denying

the requests, Commerce blindly accepted the objectors’ bald

representations, including those made off-record, while ignoring the

uncontroverted evidence. In fact, as the Government frankly concedes,

the entire process has been tinged with a large number of unexplained

ex parte communications, many of which specifically targeted Plaintiffs

and their requests. Yet, neither Commerce nor the Department of

Justice can tell the Court with certainty how many such contacts there

were or what transpired in many of them.

     Irregularities in the process, including, among others, the ex parte

communications, have raised concerns with both the Department’s

Inspector General and the Government Accountability Office (“GAO”),

each of which issued lengthy reports regarding the handling of the



                                     3
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 12 of 55




Section 232 requests. In their reports the GAO and the Inspector

General specifically note, inter alia, that the Department, by its own

admission, merely accepted unsubstantiated assertions from objectors

claiming that they could and would provide requesters’ products,

without demanding any evidence to support the claims.

     Unfortunately, as the evidence set forth herein makes clear, the

Section 232 process as handled by Commerce became the mechanism

through which Plaintiffs’ competitors, by merely objecting, were able to

effectively deprive Plaintiffs of the slabs they required to continue to

compete in the market for finished steel products.

     The Department’s flawed process and improper denials have had

significant-broad reaching consequences for ATI and CSI, both U.S.

companies. This, in turn, has had significant deleterious effects on U.S.

workers, manufacturers and consumers.

     In ATI’s case, the joint venture that used the slabs for which

exclusion was sought was forced to cease operations in 2020 due to

Commerce’s wrongful denials. The denials led to the shut-down of a

Pennsylvania steel plant, the loss of hundreds of jobs, hundreds of

millions of dollars in revenue, and additional lost jobs and revenues in



                                     4
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 13 of 55




the local communities that serviced the plant. The denials have also

had broader market effects by leaving a shortage of stainless steel

supply in the U.S. market that has driven up prices significantly for

U.S. manufacturers and consumers.

     In CSI’s case, the Department’s wrongful denials have been

similarly devastating. CSI has been forced to reduce its workforce, and

has been constantly struggling to maintain its current operations at

normal levels. The denial of its requests have likewise had broader

market affects. CSI has the largest steel production operation in the

Western U.S. It is a critical source of carbon and alloy steel products

for over 200 manufacturing clients west of the Rockies. The impact of

the wrongful denials on CSI have reverberated into the communities

that its facilities serve, threatening thousands of jobs in transportation,

logistics and other service sectors that rely on CSI’s patronage. In

addition, Commerce’s wrongful denials have caused the supply of

carbon and alloy steel products to lag behind demand, not only costing

CSI tens of millions of dollars in lost revenue, but driving up prices for

businesses and consumers across the economy.




                                     5
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 14 of 55




     In light of the foregoing, the Government’s solution of just starting

over and doing now what it should have done three years ago is

obviously unsatisfactory. Even if ATI and CSI are belatedly granted

their exclusions, the refund of the wrongly exacted tariffs is woefully

inadequate to compensate these U.S. companies for the losses

unjustifiably imposed upon them by their own Government because of

its obvious bias in favor of their competitors.

     Given this history, while reluctantly acknowledging that a remand

in some form may be ordered, Plaintiffs submit that any remand should

be on terms specified by the Court to ensure that (1) Plaintiffs finally

receive the full, fair, and impartial review of their requests to which

they are entitled; and (2) the Court receives a complete record with

reasoned decisions based upon that record, and only that record.

Unfortunately, however, the Government’s Remand Motions neither

contain nor suggest any parameters for the remand to accomplish those

critical objectives. Accordingly, as set forth in Section III.B, infra,

Plaintiffs propose for the Court’s consideration parameters that should

govern any remand.




                                      6
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 15 of 55




     Finally, beyond the question of remand, the Government now, for

the first time, has suggested that this Court lacks the jurisdiction

and/or the remedial power to award Plaintiffs the ultimate relief they

seek – refunds of wrongfully exacted tariffs – to the extent any entries

which would have been covered by the exclusions Plaintiffs sought have

liquidated. Given the passage of time, the majority of entries that

would be subject to refund have liquidated and, thus, if the Government

were correct much of the relief Plaintiffs are seeking would be barred.

In other words, although the Government implicitly concedes that the

Department’s denials were problematic, in a “heads we win, tails you

lose” move, the Government also claims that whether Commerce

recants and grants the exclusions or not would make no difference. In

short, under the Government’s theory, remand would be purely an

academic exercise. If that were true (and we contend it is not), everyone

should know that now, not after this Court and the parties needlessly

expend even further resources pursuing a futile remand.




                                     7
        Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 16 of 55




  II.     BACKGROUND

          A. Procedural History

                1. The ATI action

        ATI challenges two decisions by the Department, which denied its

requests for exclusion from the Section 232 tariffs for certain stainless

steel slabs, a semi-finished product used to produce finished stainless

steel products, such as cold-rolled coil. Court No. 20-cv-03923, ECF No.

26-2–3. Hereinafter, references to “ATI ECF No. __” refer to the docket

in Court No. 20-cv-03923. ATI filed these requests in April 2018. Id.

Three U.S. stainless steel competitors – AK Steel Corporation (“AK

Steel”), North American Stainless, and Outokumpu Stainless USA Inc.

(the “ATI Objectors”) – each filed objections to ATI’s requests claiming,

without any evidence, that they had the capacity to supply the slabs

Plaintiffs needed.

        Although the Department’s regulation provides that it will decide

exclusion requests in 106 days, the Department took more than a year –

until April 2019 – to deny the requests. 15 C.F.R. pt. 705, supp.

1(h)(3)(i). When it did so, it issued perfunctory decisions devoid of any

reasoning or analysis.



                                      8
     Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 17 of 55




     As a result, in December 2020 ATI commenced this action. ATI

ECF No. 2.

     Pursuant to the Court’s February 19, 2021 Scheduling Order, the

parties agreed that ATI would file its Rule 56.1 Motion for Judgment on

the Agency Record on Monday, July 12, 2021. ATI ECF No. 20.

Nevertheless, the Government waited until Friday afternoon, July 9,

2021, as ATI was finalizing its motion and brief in support, to notify

ATI for the first time that it was considering seeking a voluntary

remand. Email from Meen-Gue Oh dated July 9, 2021, attached hereto

as Ex. A.

     Because the Government had still not made up its mind whether

it really wanted a remand, and because ATI’s Motion for Judgment on

the Agency Record was due on July 12, 2021, the parties filed a Joint

Motion to stay briefing on ATI’s Rule 56.1 motion. ATI ECF No. 32.

Finally, on July 21, almost two weeks after raising the issue, the

Government filed its Motion for Voluntary Remand. ATI ECF No. 35.

             2. The CSI action

     CSI challenges the Department’s denial of 193 requests for

exclusion for certain semi-finished carbon and alloy steel slabs, which it



                                    9
      Case 1:21-cv-00015-MMB Document 47          Filed 08/16/21   Page 18 of 55




uses as a feedstock in the production of finished carbon and alloy steel

products, such as pipe and sheet.1 CSI filed 170 of these requests

between April and July 2018 (“CSI’s 2018 Requests”). Three

competitors –AK Steel, U.S. Steel Corporation (“U.S. Steel”), and Nucor

Corporation (the “CSI Objectors”) – objected to every one of CSI’s 2018

Requests. AK Steel and U.S. Steel Corporation claimed, without any

evidence, that they had the capacity and the willingness to supply the

slabs CSI needed. Nucor Corporation acknowledged that it does not

make discrete slabs, but objected nonetheless, claiming that it had the

finished product capacity to supply all the products that CSI makes

(which would effectively shut CSI out of its own market).

      As with ATI’s Requests, the Department took until April 2019 to

deny CSI’s 2018 Requests. Again, the Department issued perfunctory

decisions devoid of any reasoning or analysis. In addition, for at least

106 of CSI’s 2018 Requests, the Department inexplicably cites CSI’s

alleged improper designations under the Harmonized Tariff Schedule of

the United States (“HTSUS”) in the exclusion requests as a basis for




1For a complete list of CSI’s Requests, Plaintiffs respectfully refer the Court to
Court No. 21-cv-00015, ECF No. 2 at Ex. 1.


                                           10
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 19 of 55




denial, even though the Department accepted CSI’s requests as

“complete” and issued a decision on the merits of these requests.

     After CSI was unable to source sufficient slab from the CSI

Objectors, it filed 23 new requests in April 2020 (“CSI’s 2020 Requests”)

seeking exclusions for certain steel slab products. The same

competitors objected and again, in September 2020, the Department

denied every one of CSI’s 2020 Requests.

     For eight requests, the Department simply issued its standard pro

forma denials bereft of any reasoning or analysis.

     With respect to CSI’s remaining fifteen 2020 Requests, Commerce

inexplicably stated that the “specifications included” in the request

were “ambiguous and/or d[id] not match those of a steel product.” See,

e.g., Court No. 21-cv-00015, ECF No. 36-29 at 2. Hereinafter,

references to “CSI ECF No. __” refer to the docket in Court No. 21-cv-

00015. Commerce provided no further explanation for the denials,

despite the fact that (a) Commerce had months prior accepted the

requests, determining that they were “complete” within the meaning of

its regulation and (b) the CSI Objectors had specifically objected to each




                                    11
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 20 of 55




request, averring that they could supply the steel products identified in

the requests.

     As a result, in January 2021, CSI filed its complaint. CSI ECF

No. 2.

     As with ATI, on July 9, 2021, the Government informed CSI that

it was considering moving for a voluntary remand. Email from Ann C.

Motto dated July 9, 2021, attached hereto as Ex. B. The Government

finally filed its Motion for Voluntary Remand in CSI’s case on July 26,

2021. CSI ECF No. 44.

         B. The Government’s Newly Minted “Liquidation” Defense

     In its respective July 9 communications, the Government went on

to inform Plaintiffs that, in its view, even if Plaintiffs’ requests were

granted on remand, Plaintiffs would nevertheless be barred from the

recovery they were seeking if the entries covered by their exclusion

requests have been liquidated. Ex. A; Ex. B. This novel assertion came

out of the blue, for prior to July 9, 2021 the Government had never even

mentioned that it considered liquidation to be relevant to Plaintiffs’

challenges to Commerce’s denials of their exclusion requests.




                                      12
     Case 1:21-cv-00015-MMB Document 47      Filed 08/16/21   Page 21 of 55




     Nonetheless, in its Remand Motions, the Government formally

asserts that Plaintiffs are only entitled to relief to the extent the entries

for which they seek refunds have not liquidated. ATI ECF No. 35 at n.1

& 3; CSI ECF No. 44 at n.1. However, the Government cites no statute

or other authority to support its position. All it does is make the naked

assertion, without even acknowledging that this unprecedented

proposition goes to the heart of Plaintiffs’ cases and, even more

importantly, to this Court’s jurisdiction.

     In CSI’s case, every entry that would have been subject to an

exclusion had any of its 170 2018 Requests been granted has liquidated.

ATI believes, based upon the information currently available, that

entries accounting for approximately one-third of the tariffs it seeks to

recover have liquidated. In short, the Government’s position, if correct,

would have a dramatic impact on the Plaintiffs and the value of

pursuing these cases. Since winning a pyrrhic victory is of no value to

any company, it is critical, as explained below, to have this issue

resolved at the outset. There is no point in wasting the Court’s time,

the Plaintiffs’ money or the Government’s effort on remand if at the end

of the exercise we find it was all for naught.



                                      13
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 22 of 55




        C. The Remand Motions in Context

     As noted earlier, in order to properly consider the Remand

Motions, it is important to set forth the full context in which the

remand requests arise. For it is this context which informs the reason

the Government has requested the remands and also why it is

important to have specific parameters attached to any remand so as to

ensure that this time around, the process works fairly and properly, as

it is supposed to do.

           1. The Government’s Remand Motions

     The Government’s respective Remand Motions are virtually

identical. In fact, as the Court knows, they are virtually identical to the

remand motions in at least four other cases concerning challenges to the

Department’s wrongful denial of Section 232 exclusions.

     The Government seeks a voluntary remand in an attempt to solve

three problems it has identified with respect to the Department’s

decisions and its handling of Plaintiffs’ requests.

     First, the Government acknowledges that Commerce’s boilerplate,

conclusory decisions are defective since they are “similar in reasoning

and scope” to those this Court found inadequate in JSW Steel (USA)



                                     14
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 23 of 55




Inc. v. United States, 466 F. Supp. 3d 1320 (Ct. Int’l Trade 2020) (“JSW

Steel”). ATI ECF No. 35 at 7; CSI ECF No. 44 at 6.

     To be specific, when, in 2019, it finally acted on Plaintiffs’

Requests, Commerce through the Bureau of Industry and Security

(“BIS”), issued decision memoranda (the “BIS Memoranda”), which

simply recited, verbatim, the same boilerplate denial language. In each

case, BIS merely stated that it was relying on the unpublished

“recommendation” of another sub-agency within Commerce, the

International Trade Administration (“ITA”).

       In examining whether the relevant steel article is produced
       in the United States in a sufficient and reasonably
       available amount or of a satisfactory quality, ITA
       recommends finding, based on all of the evidence
       presented, that the product referenced in the above-
       captioned exclusion request is produced in the United
       States in a sufficient and reasonably available amount and
       of a satisfactory quality, and recommends denying the
       request for an exclusion.

       BIS accepts ITA’s recommended findings as to the
       domestic availability of the product and finds that no
       overriding national security concerns require that this
       exclusion request be granted notwithstanding the
       domestic availability.

See, e.g., ATI ECF No. 26-2 at 6–7; CSI ECF No. 35-33 at 284–85.




                                     15
     Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 24 of 55




     When Plaintiffs finally saw the ITA recommendations it was clear

that they too had no analysis or reasoning. The recommendations

simply regurgitated some of the points offered by the Plaintiffs and

Objectors and ended up with the conclusory statement that “there is

indication of sufficient U.S. production availability.” See, e.g., ATI ECF

No. 26-2 at 9 (emphasis added); CSI ECF No. 32-6 at 115 (emphasis

added).

     These are the decision memoranda the Government acknowledges

“are similar in reasoning and scope of analysis as those reviewed in

JSW,” ATI ECF No. 35 at 7; CSI ECF No. 44 at 6, which this Court held

were deficient and violated the Administrative Procedure Act (“APA”).

As the Court put it in that case, “both the BIS decision memoranda and

ITA recommendation memoranda do not explain what information the

sub-agencies considered, how it was weighed, or why the evidence

compelled denial.” JSW Steel, 466 F. Supp. 3d at 1330.

     Second, the Government acknowledges that the Department

engaged in ex parte communications with objectors during its review of

Plaintiffs’ requests, and that many of those communications were

undocumented. ATI ECF No. 35 at 8; CSI ECF No. 44 at 7. In fact, the



                                    16
     Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 25 of 55




Government is forced to concede that it cannot even locate and identify

all the records of these ex parte communications, noting this “may” lead

the Court to “conclude that the existing record[s are] incomplete.” ATI

ECF No. 35 at 8; CSI ECF No. 44 at 7.

     Third, the Government suggests that it is proposing a voluntary

remand as a solution to answering all the questions concerning its ex

parte communications with the ATI and CSI Objectors and the

completeness of the administrative record Commerce has certified. But

the Government seeks to sugarcoat the seriousness of the problems that

gave rise to these questions, suggesting, for example, only that the

Court “may” find the records incomplete. ATI ECF No. 35 at 8; CSI

ECF No. 44 at 7. The fact is, the Government does not know whether

the record is complete or not. How could it know when there were

undocumented ex parte communications which could – and likely did –

influence the agency?

     The undue influence of the ex parte communications between

Commerce officials and the ATI and CSI Objectors is real and

substantial, and must be accounted for in setting the parameters of any

remand.



                                    17
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 26 of 55




              2. The Inspector General and the Government
                 Accountability Office Reports

     Following Commerce’s denial of ATI’s Requests and CSI’s 2018

Requests, the Department’s Inspector General and the Government

Accountability Office each conducted extensive reviews of Commerce’s

Section 232 exclusion process. These agencies identified serious

irregularities and deficiencies in the process that go to the heart of the

issues the Government relies upon in support of its remand motions

here. And these watchdogs did not merely suggest that irregularities

were a possibility, they affirmatively found that irregularities pervaded

Commerce’s administration of the Section 232 exclusion process.

     First, as the Government acknowledges, the Inspector General

raised concerns about the Section 232 exclusion process in October

2019, issuing a “Management Alert” to then-Secretary Wilbur Ross

identifying irregularities in the Section 232 process, including

undocumented, ex parte communications with objectors. ATI ECF No.

35 at 4–5; CSI ECF No. 44 at 3–4.

     The Government tries to dismiss the OIG Management Alert in its

Remand Motions, by claiming that “no determination was made that

any agency officials acted in bad faith or without impartiality.” ATI

                                     18
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 27 of 55




ECF No. 35 at 4–5; CSI ECF No. 44 at 4. But that is only half the story.

Subsequent to the issuance of the initial OIG Management Alert the

specific evidence uncovered shows, as the Government knows all too

well, that the Department not only engaged in extensive ex parte

communications with the ATI and CSI Objectors concerning Plaintiffs’

requests, but in numerous instances the Department itself actually

initiated the ex parte communications.

      After the Inspector General’s warning, the GAO conducted a

thorough investigation into the Department’s Section 232 exclusion

process and issued a report in 2020 noting that, inter alia, Department

officials candidly admitted that they did not engage in reasoned

decision making and blindly deferred to objectors’ unsupported

assertions. As the GAO put it, “Commerce does not confirm whether . . .

a domestic producer [i.e., an objector] can fulfill the quantity it states it

is able to provide.” See U.S. Gov’t Accountability Office, GAO-20-517,

Steel and Aluminum Tariffs: Commerce Should Improve Its Exclusion

Request Process and Economic Impact Reviews (2020) (the “GAO

Report”) at 18, available at https://www.gao.gov/assets/710/709387.pdf.

For an agency to simply accept one sides assertions without confirming



                                      19
     Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 28 of 55




the facts in an adversarial setting would normally be unthinkable. Yet

that is what occurred here.

     After the GAO Report, the Department’s Inspector General

published an additional report. See U.S. Dep’t of Commerce, Office of

Inspector General, Decisions on Exclusions from Section 232 Tariffs

Were Not Transparent and Based on Incomplete and Inaccurate

Information, Final Report No. OIG-21-020-A (Jan. 25, 2021) (the “OIG

Final Report”), available at https://www.oig.doc.gov/OIGPublications/

OIG-21-020-A.pdf. As with the GAO Report, the Inspector General’s

investigation covered exclusion requests submitted during the time

Plaintiffs’ Requests were pending. See id. at 3. The investigation

included a review of ITA’s process for providing the recommendations

on which BIS based its denials of exclusion requests, including

Plaintiffs’ Requests.

     The OIG Final Report is damning. The Report found that the

process Commerce actually followed did not yield the information a fair-

minded decision maker needed to reach its conclusions that objectors

could supply requestors with the products for which they sought

exclusions. More particularly the Inspector General found that, in a



                                   20
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 29 of 55




large number of cases, “ITA recommended denying [requests] due to

sufficient U.S. supply even though objectors did not provide information

on plant capacity or plant utilization.” Id. at 4. In fact, the Department

personnel even confirmed that the ITA “does not consider plant capacity

or percent plant utilization in its analysis, relying instead on the

objector’s assertion that it can manufacture the product covered by the

[exclusion request] in a timely manner.” Id. at 5 (emphasis added).

Thus, the Inspector General found, “ITA made recommendations using

incomplete or contradictory information that resulted in [exclusion

request] denials even though it was unclear if the product was available

from domestic U.S. suppliers in an adequate quantity or within the

required timeframe.” Id. at 3.

     The Inspector General also found serious flaws in the

Department’s documentation of its decision-making. In particular, the

Inspector General found that “ITA did not consistently document its

rationale in cases where it determined that there was a sufficient U.S.

supply of a product.” Id. at 8. As a result, these actions by the agency

“result in lack of transparency in the [exclusion request] review process

since key information about [exclusion request] decisions is not



                                     21
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 30 of 55




maintained or documented.” Id. As discussed below, in Plaintiffs’

cases, the Department does not even know whether it has identified all

documents relevant to its denial of Plaintiffs’ requests.

              3. Commerce’s inability to provide the complete
                 administrative record

     In each of these cases, the Department filed with this Court what

it identifies as the “certified administrative record” required by CIT

Rule 73.3. ATI ECF Nos. 26, 27; CSI ECF Nos. 31, 32, 35 & 36.

However, the Department’s compilation and certification of the

Administrative Records in these cases contains two curious anomalies.

     First, Commerce’s certification of the records in both cases states

only that “the attached documents are a true copy of the administrative

record for this proceeding.” Declaration of Carol Rose (May 5, 2021),

ATI ECF No. 26 ¶ 2; CSI ECF No. 31 ¶ 2. Critically, Commerce did not

certify that the administrative record is “complete,” as it has done in

other cases challenging the denial of Section 232 exclusion requests.

     For example, in both JSW Steel (USA) Inc. v. United States and

NLMK Indiana LLC v. United States, the Department certified that it

had filed a “true and complete copy of the administrative record[.]”

Declaration of Carol Rose, JSW Steel (USA) Inc. v. United States, Court

                                     22
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 31 of 55




No. 19-cv-00133 (Ct. Int’l Trade 2019), ECF No. 18 ¶ 3 (emphasis

added); see also Declaration of Carol Rose, NLMK Indiana LLC v.

United States, Court No. 20-cv-00050 (Ct. Int’l Trade 2020), ECF No.

20-8 ¶ 3 (emphasis added).

     Of course, in both JSW and NLMK, the Department was later

forced to admit that the record it certified as “complete” was, in fact,

incomplete. See JSW Steel (USA) Inc. v. United States, Court No. 19-

cv-00133 (Ct. Int’l Trade 2019), ECF No. 59 at 1; NLMK Indiana LLC v.

United States, Court No. 20-cv-00050 (Ct. Int’l Trade 2020), ECF No. 27

at 1. Having learned its lesson, Commerce did not certify that the

administrative record here is “complete” because it cannot do so.

     In fact, when it filed the records in each of these cases, the

Department filed a separate, lengthy appendix2 of documents reflecting

ex parte communications regarding Plaintiffs’ requests (the

“Supplemental Appendices”). ATI ECF No. 28; CSI ECF Nos. 33 & 34.

The Government insists in both cases that these appendices are

“[s]eparate and apart from the certified administrative record[.]” ATI




2The appendices in ATI and CSI are Bates stamped ATI-DOC-0001–0111; CSI-
DOC--0001–0311, respectively.


                                     23
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 32 of 55




ECF No. 28 at 2; CSI ECF No. 33 at 2. According to the Government, it

provided these Supplemental Appendices “in light of certain allegations

raised in the complaint . . . that there were ‘ex parte communications

with the Department specifically concerning Plaintiffs’ exclusion

requests while they were pending.’” ATI ECF No. 28 at 2; see also CSI

ECF No. 33 at 2.

     As described below, there were in fact ex parte communications

with the ATI and CSI Objectors regarding each of Plaintiffs’ respective

requests, only some of which are included within the Supplemental

Appendices. These ex parte contacts specifically concerned Plaintiffs’

requests and were clearly relevant to the Department’s decisions.

Indeed, in many cases, the Department itself initiated these ex parte

communications. Importantly, Commerce apparently does not even

know at present if there were other similar ex parte communications

with the Objectors.

     According to the Department, it is “continu[ing] to conduct[]

searches in an effort to identify . . . ex parte communication[s] [that]

may have occurred outside of the formal exclusion request process

between a party to an exclusion request and a relevant Commerce



                                     24
     Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 33 of 55




official regarding the merits of” Plaintiffs’ Requests. ATI ECF No. 28 at

2; see also CSI ECF No. 33 at 2–3. In fact, ATI has already, on its own,

identified evidence of at least eight additional ex parte communications

with the ATI Objectors regarding ATI’s Requests, which were excluded

from the Supplemental Appendix. See Declaration of R. Matthew

Burke in Opposition to Defendant’s Motions for Voluntary Remand

(“Burke Decl.”) ¶¶ 9–13.

             4. The Department’s ex parte communications with the
                Objectors concerning Plaintiffs’ Requests

     It is clear that the Department, in deciding Plaintiffs’ Requests,

engaged in precisely the type of ex parte communications with the

Objectors that were identified in the October 2019 OIG Management

Alert. Attached for the Court’s convenience, is a separate appendix

summarizing the known ex parte contacts between the Department and

the ATI and CSI Objectors. This compilation is, we submit, stunning.

The number and nature of these ongoing, secret dialogues between the

Department and the ATI and CSI Objectors suggests that the

Commerce decision-makers were manifestly biased in favor of the

Objectors.




                                    25
      Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 34 of 55




      Moreover, the fact that the administrative record certified by

Commerce in both cases excludes these plainly relevant ex parte

communications, demonstrates that the records are, in fact, incomplete.

The fact that the Supplemental Appendices exclude other relevant ex

parte communications demonstrates that the Department has yet to

even identify and collect all of the documents relevant to its decisions

denying Plaintiffs’ Requests, as required to certify a complete record.

   III.   ARGUMENT

          A. The Government’s Liquidation Argument Presents a
             Threshold Issue that Should Be Resolved First

      Months after these actions were commenced, the Government

argues, without authority or support, that liquidation limits the Court’s

broad remedial powers, and potentially deprives it of jurisdiction.

Given the time that has passed, a substantial number of Plaintiffs’

entries that would be covered by any exclusion granted on remand or

following further post-remand proceedings before this Court have

liquidated. Accordingly, if the Government were correct (and Plaintiffs

contend it is not), any remand or further proceedings would be futile

and wasteful because this Court would be without authority to grant

Plaintiffs a substantial portion of the relief they seek – i.e., a refund of


                                      26
      Case 1:21-cv-00015-MMB Document 47         Filed 08/16/21   Page 35 of 55




the wrongfully exacted tariffs. Thus, granting a remand without first

resolving this threshold issue would, on the Government’s theory, be a

tremendous waste of resources for this Court, the Department and the

Plaintiffs. Accordingly, we submit this issue should be resolved as a

threshold matter.

      It is especially important to address this question at the outset

because the Government has failed to articulate any basis for its claim

that liquidation would preclude this Court from awarding Plaintiffs’

monetary relief in the amount equal to the wrongly exacted tariffs.

While we submit that there is no provision of law supporting the

Government’s novel proposition that liquidation limits this Court’s

broad remedial powers, it is not time for a game of cat and mouse. If

the Government has a theory (and we know of none3) it should set it

forth now so Plaintiffs can address it and the Court can resolve it.




3 There are only two types of claims for which liquidation could limit this Court’s
statutory authority to grant “appropriate relief” under 28 U.S.C. § 2643, including
reliquidation and/or refund. That is where either (1) the plaintiff challenges a
protestable determination by Customs under 19 U.S.C. § 1514(a), for which
jurisdiction is or would be available under 28 U.S.C. § 1581(a); or (2) certain
antidumping claims under 19 U.S.C. § 1516a, for which jurisdiction is or would be
available under 28 U.S.C. § 1581(c). Accordingly, liquidation does not limit this
Court’s remedial powers because this case “involves neither a protestable decision
by Customs nor an action arising under 19 U.S.C. § 1516a.” J. Conrad LTD v.


                                         27
      Case 1:21-cv-00015-MMB Document 47         Filed 08/16/21   Page 36 of 55




         B. The Scope of the Department’s Request Is Not “Appropriate”

      Plaintiffs acknowledge that a remand in some form may, as noted,

be inevitable. If so it should be ordered sooner rather than later.

Plaintiffs, however, respectfully submit that the Court should ensure

the procedure on remand finally affords Plaintiffs the truly fair and

neutral consideration of their requests that Commerce’s regulation, the

APA and Due Process required Commerce to undertake three years ago.

      With that goal in mind, the scope of the Department’s request for

remand is totally inadequate for several reasons, including the fact that

that (1) the Department does not include any provisions to ensure that

the new reviews will not be tainted by the same flaws, including ex

parte communications and/or extra-record materials, as the original

reviews; (2) the Department proposes leaving the door open for the

decision-makers to consider unspecified new materials; (3) in CSI’s case,

the Department’s proposal to take between 250 and 325 days to conduct

its new reviews is unconscionable; and (4) the Department does not

propose, as it has done in other similar Section 232 remand motions,




United States, 457 F. Supp. 3d 1365, 1379 (Ct. Int’l Trade 2020) (Baker, J.) (citing
Shinyei Corp. of Am. v. United States, 355 F.3d 1297, 1312 (Fed. Cir. 2004)).

                                          28
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 37 of 55




how it will address CSI’s purported HTSUS designation errors

Commerce cited in its Decision Memoranda.

     In light of the foregoing, Plaintiffs’ propose the following steps to

assure a fair and meaningful remand.

              1. Commerce must ensure that the new reviews are
                 actually independent and impartial

     First, it is obvious that to have a “new and independent review,”

the officials conducting the new review must not have been involved in

any way in the original review and denial of Plaintiffs’ Requests. A

“new and independent” review conducted by the same officials who

conducted the prior improper review that warranted remand in the first

place presents the real possibility, if not the likelihood, that these same

officials will simply seek to “paper over” their prior prejudged decisions.

     Yet, the Government’s proposed remand fails to address this at

all, apparently wishing to remain free to have the review conducted by

the same Department officials that engaged in the prior tainted effort.

That, we submit, is totally unacceptable.

     Thus, to ensure that the new decisions are independent,

Commerce’s decisions on remand should (1) identify the officials that

conducted the new review of each request, (2) specify the efforts taken

                                     29
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 38 of 55




to shield those new decision-makers from the prior ex parte

communications, and (3) include a certification from the reviewers that

they did not review any of the prior ex parte communications, or discuss

Plaintiffs’ Requests with any Department personnel involved in either

the original review and denial of Plaintiffs’ Requests or the prior ex

parte communications. This is necessary to ensure that this new review

is truly independent, impartial and not tainted.

              2. Commerce’s ability to consider “any other information”
                 on remand should be narrowly circumscribed

     The Government proposes that on remand Commerce will limit its

review to “(1) the original exclusion request; (2) the parties’ original

objections, rebuttals and sur-rebuttals[;] and (3) any other information

that the decision-maker considers, which will be documented in the

record.” ATI ECF No. 35 at 8 (emphasis added); CSI ECF No. 44 at 7

(emphasis added). The Government provides no indication of what this

third catchall category of “other information” might include. While the

parties could wait and see what, if any, such information that is, it is

better to set the ground rules now.

     Given the flaws in the prior review, the Department suggests it

will somehow recreate 2018 now. But, it says, it nevertheless might

                                      30
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 39 of 55




want to reopen the record to accept new evidence or information. What

new information? How would Commerce receive that new evidence or

information? What is the transparent process it will follow? The

Government answers none of these questions, following instead a “just

trust us” approach. But, in light of the history, that is inadequate.

     Under the circumstances, and in light of the history, the

Department should avoid considering any materials other than the

original formally submitted requests, objections, rebuttals and sur-

rebuttals. But if Commerce is to consider any information other than

that contained in the original formal submissions, it should advise the

Court and the parties of the information and the source of the

information. It should not only include those items in the new record, it

should also provide a full explanation for how and why it determined

that it was necessary to consider such new information.

             3. The protracted timeframe proposed for re-reviewing
                CSI’s Requests is unconscionable

     In CSI’s case, the Department proposes deciding its Requests in

four tranches, with a decision in between 250 and 325 days. This

protracted schedule under which Commerce would not complete its

review until the fall of 2022, is unreasonable. CSI’s Requests were in

                                    31
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 40 of 55




most cases submitted more than three years ago and should have been

decided in 106 days. The suggestion now that CSI should wait almost

another year to have (what it hopes will be) a fair resolution of its 2018

Requests, is unconscionable. And the Department’s excuse for this

inordinate delay – i.e., that it must first decide requests filed in 2021 –

is nonsensical.

     Commerce created the situation that requires it to seek a new

review of these years-old requests. It was the Department that failed to

adhere to its own regulations, the requirements of the APA and basic

notions of Due Process, not CSI. CSI has suffered enough. It is wholly

unreasonable to further delay these decisions by an additional 9 to 12

months.

     Commerce is typically afforded 90 days to issue decisions on

remand. See, e.g., JSW Steel, 466 F. Supp. 3d at 1333 (providing the

Department with 90 days to issue a decision on remand). Indeed, in

ATI’s case, the Government has proposed 95 days to issue its new

decision. The new decisions on CSI’s Requests should likewise be made

in 95 days.




                                     32
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 41 of 55




              4. Commerce must offer CSI a procedure for addressing
                 purported HTSUS designation errors

     The Department’s denials of at least 106 of CSI’s 2018 Requests

state that the request “has not met the requirements for consideration

as a ‘complete submission’ under paragraph (h) of Supplement No. 1 to

15 CFR Part 705” because “the product description is inconsistent with

the claimed classification under the Harmonized Tariff Schedule of the

United States.” See, e.g., CSI ECF No. 36-5 at 120. This is despite the

fact that this supposed ministerial error did not prevent the

Department from both accepting these requests as “complete” at the

time of filing and supposedly considering the merits of the requests and

denying them. For another 15 of CSI’s 2020 Requests, Commerce cited

CSI’s purported incorrect product identification as the only basis for its

denials, even though here too the Department had accepted the

requests as “complete” when they were filed.

     As this Court found in JSW Steel, without further explanation a

denial based on such purported ministerial errors is arbitrary and

capricious because Commerce did not “indicate why an incorrect

HTSUS statistical reporting number interferes with its ability to

consider the substance of the request or why it does not ask for

                                    33
      Case 1:21-cv-00015-MMB Document 47         Filed 08/16/21   Page 42 of 55




clarification as to the correct statistical reporting number.” JSW Steel,

466 F. Supp. 3d at 1331.

      The Government apparently recognizes that the denial of an

accepted request on this basis is problematic and, hence, in other cases

where it is also seeking a voluntary remand the Government has

proposed offering plaintiffs “a reasonable amount of time on remand to

resolve the Harmonized Tariff Schedule (HTS) issue with Customs &

Border Protection” and acknowledges that once the issue is resolved

“Commerce will then issue a new determination.” See, e.g., Evraz Inc. v.

United States, Court No. 20-cv-03869 (Ct. Int’l Trade 2020), ECF No. 62

at 2. Due to what is an apparent oversight, Commerce has failed to

offer CSI any similar procedure.4 CSI therefore submits that it should

be afforded the same procedure to address this issue as the Government

has afforded others in its remand motions. However, CSI further

submits that resolution of this clerical HTSUS issue should be done




4 Of course, it would be arbitrary for Commerce to treat CSI differently from these
similarly situated plaintiffs by not affording CSI a similar opportunity to address
these purported ministerial errors. See SKF USA Inc. v. United States, 263 F.3d
1369, 1382 (Fed. Cir. 2001) (“[A]n agency action is arbitrary when the agency
offer[s] insufficient reasons for treating similar situations differently.” (quoting
Transactive Corp. v. United States, 91 F.3d 232, 237 (D.C. Cir. 1996)).

                                          34
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 43 of 55




simultaneously with any substantive review on remand, to avoid any

further unnecessary delay in the process.

  IV.   CONCLUSION

     The Government acknowledges that the process Commerce

followed and its resulting decisions were, to put it politely,

“problematic.” The best the Department can offer is to do it all over

again. But in a bizarre twist the Government goes on to claim that,

even if Commerce grants Plaintiffs’ requests on remand, liquidation

would preclude this Court from awarding Plaintiffs any relief. This is a

threshold issue that should be resolved now to avoid a needless waste of

this Court’s and the parties’ time and resources pursuing what the

Government suggests would be a pointless remand.

     Once this threshold issue is resolved, we believe a remand with

instructions to conduct the new review in a manner that ensures that

the new decisions are truly “new and independent” would be

appropriate. It is, of course, pivotal that the review not only be

untainted by the same problems that necessitated remand in the first

place, but that it also result in a reasoned decision which enables this

Court to conduct an appropriate review of the process and decisions.



                                     35
     Case 1:21-cv-00015-MMB Document 47     Filed 08/16/21   Page 44 of 55




     Plaintiffs therefore respectfully request that the Court delay

resolution of Defendant’s Remand Motions pending resolution of the

effect, if any, of liquidation on the Court’s authority to grant Plaintiffs

the relief sought in their Complaints, and Order that:

        (a) Defendant shall submit by September 7, 2021 a brief setting
            forth the basis for its claim that Plaintiffs are not entitled to
            any monetary relief with respect to any entries that have
            liquidated; and

        (b) Plaintiffs shall file a joint brief in response by September 30,
            2021.

     Following resolution of the liquidation issue, to the extent

appropriate, Plaintiffs request that the Court issue an Order remanding

ATI’s Requests and CSI’s Requests to the Department for

reconsideration, with the following instructions:

     (a) The Department is to conduct a new and independent review of
         each of ATI’s and CSI’s Requests on a record limited to: (1) the
         original exclusion requests; and (2) the parties’ original
         objections, rebuttals and sur-rebuttals;

     (b) To the extent the Department decision-makers intend to
         consider any other information, the Department shall advise
         the Court and the parties of the information it intends to
         consider and provide a full explanation as to how and why it
         determined that it was necessary to consider such new
         information;

     (c) The review shall be conducted by Department officials that
         were not in any way involved in the original consideration and


                                      36
Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 45 of 55




  investigation of Plaintiffs’ Requests, and who did not
  participate in any ex parte communications with any interested
  parties, including Plaintiffs or the ATI or CSI Objectors or any
  representative thereof, concerning Plaintiffs’ Requests. The
  Department’s decision for each Request on remand shall (1)
  identify the officials who conducted the new reviews of each
  request; (2) specify the measures taken to ensure that the
  officials conducting the reviews have not participated in or
  otherwise considered any ex parte communications or other
  extra-record submissions of any interested party; (3) include a
  certification from such officials that they did not engage in any
  ex parte communications with the ATI or CSI Objectors, review
  any such prior ex parte communications, or discuss Plaintiffs’
  Requests with any Department personnel involved in the
  original review and/or decision to deny Plaintiffs’ Request;

(d) The Department shall file its remand determinations with
    respect to each Request within 95 days; and

(e) To the extent the original decision on any Request identified
    any alleged error in the product description or HTSUS
    designation, the Department shall allow CSI a reasonable
    opportunity to address such issues, which shall occur in
    parallel with, and shall not toll or stay, the 95-day period for
    the Department to submit its determinations on remand.




                                37
    Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 46 of 55




Dated: New York, New York
       August 16, 2021

                               Respectfully submitted:



                               CHAFFETZ LINDSEY LLP



                             By:        /s/ Sanford Litvack

                               Sanford Litvack
                               Andrew L. Poplinger
                               R. Matthew Burke
                               Rebecca Meyer
                               1700 Broadway, 33rd Floor
                               New York, NY 10019
                               Tel. (212) 257-6960
                               Fax. (212) 257-6950
                               s.litvack@chaffetzlindsey.com
                               a.poplinger@chaffetzlindsey.com
                               r.m.burke@chaffetzlindsey.com
                               r.meyer@chaffetzlindsey.com

                               Counsel for Plaintiffs Allegheny
                               Technologies Incorporated and
                               Allegheny & Tsingshan Stainless, LLC
                               and California Steel Industries, Inc.




                                   38
Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 47 of 55




                APPENDIX
     Case 1:21-cv-00015-MMB Document 47       Filed 08/16/21   Page 48 of 55




                                 APPENDIX

            SUMMARY OF EX PARTE COMMUNICATIONS

Ex Parte Communications with the ATI Objectors

      • On May 23, 2018, representatives of AK Steel and other
        domestic steel producers, met with Deputy Assistant Secretary
        of Commerce for Export Administration Matthew Borman to
        discuss the Section 232 process. ATI-DOC-0001.5 Mr. Borman
        was the final decision-maker who later signed the BIS
        Memoranda denying Plaintiffs’ requests. AK Steel’s
        representatives implored that the Department should “limit[]
        [the] exclusions granted.” ATI-DOC-0008.

      • On May 29, 2018, AK Steel representatives, joined by other
        steel producers, met with ITA Undersecretary Gilbert Kaplan
        and other high-level ITA decision-makers, including Deputy
        Assistant Secretary for Policy and Negotiations P. Lee Smith.
        ATI-DOC-0003–11. The only disclosure of the substance of this
        meeting comes from a mostly illegible scan of handwritten
        notes from an undisclosed note-taker, stating that that the
        Department should “give US producers [the] benefit of [the]
        doubt” with respect to their Section 232 objections. ATI-DOC-
        0006.

      • On June 6, 2018, Renee Filiatruat, Vice President for External
        Relations, Labor and Ligation at AK Steel, wrote to Brad
        Botwin, Director, Industrial Studies, Office of Technology
        Evaluation at BIS, and Mark Crawford, Senior Trade &
        Industry Analyst at BIS “to provide . . . some additional,


5References to the Supplemental Appendix of potential ex parte communications,
ATI ECF No. 28, are to the Bates numbering, ATI-DOC-0001–0112.

                                       1
      Case 1:21-cv-00015-MMB Document 47      Filed 08/16/21   Page 49 of 55




         compelling background information that is relevant to ATI’s
         requests.” ATI-DOC-0012.

      • On July 13, 2018, Mr. Crawford wrote Beth Ludwig, Corporate
        Manager, Government & Public Relations at AK Steel, asking
        to “speak to someone at your company TODAY . . . to
        determine” AK Steel’s slab capacity. Neither this email nor AK
        Steel’s response was disclosed in the Supplemental Appendix.
        Burke Decl. ¶¶ 7, 7(a) & Ex. 2.

      • On July 19, 2018, AK Steel’s Ms. Ludwig wrote to BIS’s Mr.
        Borman to thank him “for taking the time to speak with me last
        week” concerning the Section 232 tariffs and to set out further
        concerns related to the tariffs. Burke Decl. Ex. 3. Neither this
        email nor the existence or substance of Ms. Ludwig’s prior
        meeting with Mr. Borman are disclosed in the Supplemental
        Appendix. The available information regarding the meeting
        and subsequent exchange between AK Steel and Commerce
        was disclosed in response to ATI’s request under the Freedom
        of Information Act (“FOIA”). Burke Decl. ¶¶ 7, 7(b). 6

      • On July 27, 2018, AK Steel’s Ms. Ludwig wrote to BIS’s Mr.
        Borman that the Department should “deny ATI’s exclusion
        requests.” ATI-DOC-0049–51 (emphasis in original).

      • On August 13, 2018, an undisclosed contact occurred between
        AK Steel and the Department. The existence of this contact
        was revealed only by the filename of an attachment to an
        email, which was publicly filed in the supplemental appendix in




6On February 17, 2020, ATI propounded a FOIA request against BIS seeking
documents related to the Department’s denials of ATI’s Requests and the
Department’s ex parte contacts with the ATI Objectors. Burke Decl. ¶¶ 5–6 & Ex.
1. In response, BIS produced 480 pages of documents. Burke Decl. ¶ 6 & Ex. 1.

                                        2
Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 50 of 55




  North American Interpipe, Inc. v. United States, Court No. 20-
  cv-03825 (Ct. Int’l Trade 2020). Burke Decl. ¶¶ 7, 7(c) & Ex. 4.

• On August 16, 2018, AK Steel CEO Roger Newport held a
  teleconference with Secretary of Commerce Wilbur Ross and
  Mr. Borman “to discuss the Allegheny Technologies
  Incorporated (ATI)-Tsingshan stainless steel slab exclusion
  request.” ATI-DOC-0044. The substance of this meeting was
  not disclosed in the Supplemental Appendix.

• On August 20, 2018, AK Steel’s Ms. Ludwig wrote to BIS’s Mr.
  Botwin to notify the Department that AK Steel would “provide
  [ATS] slab but [ATS] needed to send [AK Steel] a request for a
  quote.” ATI-DOC-0047.

• On September 5, 2018, AK Steel’s Ms. Ludwig wrote BIS’s Mr.
  Borman to further notify the Department that AK Steel
  “received a formal request for a quote from ATI” and that AK
  Steel “provided them with a quote . . . for the full volume
  requested and we wanted to be sure the record stands clear on
  that detail.” ATI-DOC-0049.

• On December 10, 2018, BIS’s Mr. Crawford wrote AK Steel’s
  Ms. Ludwig to ask “[h]ow much spare slab production capacity
  does AK now have [. . .] including swing capacity from stainless
  to carbon steel[.]” ATI-DOC-0057.

• On January 28, 2019, AK Steel’s Ms. Ludwig wrote Earl
  Comstock, Director of Policy and Strategic Planning at the
  Department of Commerce, and Mr. Botwin to report AK Steel’s
  decision to “close the largely idled Ashland Works facility” and
  to provide financial and production information concerning AK
  Steel’s performance in 2017 and 2018. Burke Decl. Ex. 5. AK
  Steel’s capacity to produce slabs at Ashland was relevant to the
  merits of ATI’s Requests. This communication was not

                              3
Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 51 of 55




  disclosed in the Supplemental Appendix. Burke Decl. ¶¶ 7,
  7(d).

• On March 5, 2019, Deanna Tanner Okun, an attorney for
  Outokumpu, wrote BIS’s Mr. Botwin: “Hi Brad, Not to pester,
  but Outokumpu remains very concerned about ATI’s
  statements about their efforts to convince BIS to grant the
  product exclusion requests . . . .” ATI-DOC-0105. Ms. Okun’s
  email plainly indicates that she had previously been in contact
  with Mr. Botwin concerning ATI’s Requests, but the
  Supplemental Appendix contains no record of these prior
  communications.

• On March 26, 2019, BIS’s Mr. Crawford wrote AK Steel’s Ms.
  Ludwig, “[o]ur office needs a technical schedule of all steel slab
  product sizes (thickness, width, and length) manufactured by
  AK Steel. Please provide me with a copy of it THIS
  MORNING, please.” ATI-DOC-0086. The Supplemental
  Appendix does not contain Ms. Ludwig’s response. Burke Decl.
  ¶¶ 7, 7(e). The Department has made Ms. Ludwig’s response
  public in the record of another Section 232 review action,
  although the substance is redacted. Burke Decl. ¶ 7(e) & Ex. 6.
  Shortly thereafter, Mr. Crawford replied to ask whether AK
  Steel’s production process would allow for “deviation in slab
  physical size.” Burke Decl. Ex. 7. Again, Mr. Crawford’s
  communication was not disclosed in the Supplemental
  Appendix. Burke Decl. ¶¶ 7, 7(f).

• On March 27, 2019, Geoff Pfeiffer, General Manager –
  Specialty Steel Sales at AK Steel, wrote Mr. Crawford, to
  provide further information concerning AK Steel’s purported
  slab capabilities. ATI-DOC-0087–103.

• On March 27, 2019, Mr. Botwin sent an internal email to
  Nazak Nikakhtar, Assistant Secretary for Industry and

                               4
Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 52 of 55




  Analysis at ITA, on the subject of ATI’s Requests. “We have
  talked with AK Steel,” Mr. Botwin wrote. Burke Decl. Ex. 8.
  Unfortunately, the Department redacted Mr. Botwin’s
  description of his conversation with AK Steel. The email
  between Mr. Botwin and Ms. Nikakhtar was not disclosed in
  the Supplemental Appendix; ATI obtained it through its FOIA
  request. Burke Decl. ¶¶ 7, 7(g).

• On April 4, 2019, The CEOs of Outokumpu and NAS met with
  Gary Taverman, Acting Assistant Secretary for Enforcement
  and Compliance at ITA, and other decision-makers from the
  Department to “stress[] that [ATI’s Requests] should be
  denied.” ATI-DOC-0112.

• On April 3, 2019, BIS’s Mr. Crawford wrote AK Steel’s Ms.
  Ludwig twice within two hours, urgently demanding “ASAP
  confirmation TODAY of HTSUS codes for . . . stainless steel
  slab that you can wholesale.” ATI-DOC-0106–108. Ms. Ludwig
  responded later that night with HTSUS codes including those
  covered by ATI’s Requests. ATI-DOC-0108. On the same day,
  Mr. Crawford wrote Mr. Benjamin Caryl of United States Steel
  Corporation (“U.S. Steel”) with the same urgent request and to
  inquire whether U.S. Steel would be “reopening [its] Lorraine
  OH stainless facility – and if so how much stainless slab
  production would be [sic] available to wholesale??” Burke Decl.
  Ex. 9. The Department’s email to U.S. Steel was not disclosed
  in the Supplemental Appendix, nor was any response from Mr.
  Caryl. Burke Decl. ¶¶ 7, 7(h).

• On April 19, 2019, The Department wrongfully denied ATI’s
  Requests. Mr. Borman, who was a party to the majority of
  these ex parte contacts, signed the denials.




                              5
     Case 1:21-cv-00015-MMB Document 47       Filed 08/16/21   Page 53 of 55




Ex parte Communications with the CSI Objectors

      The Department likewise engaged in similar ex parte

communications with the CSI Objectors. In the interest of time and

space, we respectfully refer the Court to the Supplemental Appendix in

CSI case, 7 but we highlight here some illustrative examples:

         • In handwritten notes regarding a meeting between
           Commerce officials and U.S. Steel concerning “slab”, an
           unidentified author writes, “deny requests.” These notes
           also record that U.S. Steel represented that it “can serve
           [the] West Coast too.” CSI-DOC-0023. CSI’s exclusion
           requests particularly noted difficulties the objectors had
           delivering slabs to the West Coast.

         • A call was scheduled on July 20, 2018 between Nucor CEO
           John Ferriola and Secretary Ross “to continue the[ir]
           dialogue … on the President’s steel 232 remedy, particularly
           the pending exclusion requests for semi-finished slab.” CSI-
           DOC-0221.

         • Todd Young, U.S. Steel’s Managing Director – Government
           Affairs, wrote Department officials on July 23, 2018 to
           “ensure you were aware” that the President was visiting a
           U.S. Steel facility, “especially with several active matters
           pending at the Department, including Section 232 exclusion
           requests for slab.” CSI-DOC-0104.

         • Secretary Ross held a meeting on July 30, 2018 with Nucor
           CEO John Ferriola “to continue his dialogue” with the
           Secretary “on the Section 232 remedies, particularly the
           pending exclusion requests for steel slab.” CSI-DOC-0095.

7See CSI ECF No. 33 & 34. References to the Supplemental Appendix of potential
ex parte communications are to the public record, CSI ECF No. 33, and the Bates
numbering, CSI-DOC-0001–0312.

                                       6
Case 1:21-cv-00015-MMB Document 47   Filed 08/16/21   Page 54 of 55




      The briefing memo specifically lists CSI as one of the
      relevant requesters.

   • In a December 10, 2018 email, Mr. Crawford inquired with
     Benjamin Caryl, U.S. Steel’s associate general counsel,
     “[h]ow much AVAILABLE CAPACITY does U.S. Steel now
     have? How much of it can be shipped to California at
     competitive prices??” CSI-DOC-0204. CSI is the only
     California-based company that requested exclusions for
     slab.

   • Warren Payne, an outside advisor for U.S. Steel wrote to
     Mr. Borman and other Department personnel on December
     20, 2018, “CSI is buying slabs from US Steel’s Granite City
     facility (the facility the President visited a couple months
     ago).” CSI-DOC-0210. He went on to claim, “I think this
     pretty clearly addresses questions about the ability of the
     domestic industry to supply the West Coast.” Id.

   • A meeting was held on February 27, 2019 between US Steel
     representatives and Under Secretary Kaplan and Messrs.
     Smith and Taverman from ITA. The meeting planner notes
     that “U/S Kaplan met with US Steel in November regarding
     232 exclusion requests on slab products” and US Steel
     wanted to “provide an update.” CSI-DOC-261. The
     attached talking points specifically identify CSI as one of
     the companies requesting exclusions for slab. CSI-DOC-
     262.




                              7
     Case 1:21-cv-00015-MMB Document 47    Filed 08/16/21   Page 55 of 55




                  CERTIFICATE OF COMPLIANCE

     Pursuant to Chambers Procedure 2(B)(1), the undersigned

certifies that Plaintiffs’ Memorandum of Law in Support of Its Motion

for Judgment on the Agency Record, filed on July 12, 2021, complies

with the word limitation requirement. The word count for Plaintiffs’

Memorandum of Law, as computed by Chaffetz Lindsey LLP’s word

processing system, is 7,205.



                                          /s/ Sanford Litvack
                                          Sanford Litvack
